 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DONNELL BLEDSOE,                                    No. 2:18-cv-2756-JAM-EFB PS
12                        Plaintiff,
13               v.                                       ORDER
14    FACEBOOK; MARK ZUCKERBERG,
15                        Defendants.
16

17           Plaintiff seeks leave to proceed in forma pauperis pursuant to 28 U.S.C. 1915.1 His

18   declaration makes the showing required by 28 U.S.C. §1915(a)(1) and (2). See ECF No. 3.

19   Accordingly, the request to proceed in forma pauperis is granted. 28 U.S.C. § 1915(a).

20           Determining that plaintiff may proceed in forma pauperis does not complete the required

21   inquiry. Pursuant to § 1915(e)(2), the court must dismiss the case at any time if it determines the

22   allegation of poverty is untrue, or if the action is frivolous or malicious, fails to state a claim on

23   which relief may be granted, or seeks monetary relief against an immune defendant. As discussed

24   below, plaintiff’s complaint fails to establish subject matter jurisdiction over his various state law

25   claims, and it must therefore be dismissed.

26   /////

27
             1
              This case, in which plaintiff is proceeding in propria persona, was referred to the
28   undersigned under Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).
                                                       1
 1           A federal court is a court of limited jurisdiction, and may adjudicate only those cases
 2   authorized by the Constitution and by Congress. Kokkonen v. Guardian Life Ins. Co., 511 U.S.
 3   375, 377 (1994). The basic federal jurisdiction statutes, 28 U.S.C. §§ 1331 & 1332, confer
 4   “federal question” and “diversity” jurisdiction, respectively. Federal question jurisdiction
 5   requires that the complaint (1) arise under a federal law or the U. S. Constitution, (2) allege a
 6   “case or controversy” within the meaning of Article III, § 2 of the U. S. Constitution, or (3) be
 7   authorized by a federal statute that both regulates a specific subject matter and confers federal
 8   jurisdiction. Baker v. Carr, 369 U.S. 186, 198 (1962). To invoke the court’s diversity
 9   jurisdiction, a plaintiff must specifically allege the diverse citizenship of all parties, and that the
10   matter in controversy exceeds $75,000. 28 U.S.C. § 1332(a); Bautista v. Pan American World
11   Airlines, Inc., 828 F.2d 546, 552 (9th Cir. 1987). A case presumably lies outside the jurisdiction
12   of the federal courts unless demonstrated otherwise. Kokkonen, 511 U.S. at 376-78. Lack of
13   subject matter jurisdiction may be raised at any time by either party or by the court. Attorneys
14   Trust v. Videotape Computer Products, Inc., 93 F.3d 593, 594-95 (9th Cir. 1996).
15           Plaintiff brings this action against Facebook, Inc. and its CEO, Mark Zuckerberg, alleging
16   state law claims for negligence and breach of contract. ECF Nos. 1, 2. The complaint alleges
17   that in 2017, plaintiff’s “Facebook account was hacked for almost a month.” ECF No. 2 at 1.
18   Plaintiff reached out to Facbook’s technical support team regarding this matter, but was provided
19   no assistance. Id. When he finally was able to regain access to his account, plaintiff discovered
20   that four months of his data had been deleted. Id. Among the deleted data was “an 8 year
21   Documentary with Facebook,” which plaintiff believes Facebook has sold “to the highest bidder
22   on the black market.” Id.
23           The complaint, however, fails to establish subject matter jurisdiction over plaintiff’s
24   claims. Federal question jurisdiction is lacking as plaintiff only alleges state law claims. See 28
25   U.S.C. §§ 1331 (“The district courts shall have original jurisdiction of all civil actions arising
26   under the Constitution, laws, or treaties of the United States). Furthermore, the complaint fails to
27   demonstrate complete diversity of the parties necessary to confer diversity jurisdiction. See
28   Bautista, 828 F.2d at 552 (to establish diversity jurisdiction, a plaintiff must specifically allege
                                                          2
 1   the diverse citizenship of all parties, and that the matter in controversy exceeds $75,000.).
 2   Although plaintiff alleges that he resides in Stockton, California, the complaint is silent as to the
 3   defendants’ citizenship.2 Accordingly, plaintiff’s complaint must be dismissed for lack of subject
 4   matter jurisdiction.
 5          Plaintiff is granted leave to file an amended complaint, if he can allege a basis for this
 6   court’s jurisdiction, as well as a cognizable legal theory against a proper defendant and sufficient
 7   facts in support of that cognizable legal theory. Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir.
 8   2000) (en banc) (district courts must afford pro se litigants an opportunity to amend to correct any
 9   deficiency in their complaints). Should plaintiff choose to file an amended complaint, the
10   amended complaint shall clearly set forth the allegations against each defendant and shall specify
11   a basis for this court’s subject matter jurisdiction. Any amended complaint shall plead plaintiff’s
12   claims in “numbered paragraphs, each limited as far as practicable to a single set of
13   circumstances,” as required by Federal Rule of Civil Procedure 10(b), and shall be in double-
14   spaced text on paper that bears line numbers in the left margin, as required by Eastern District of
15   California Local Rules 130(b) and 130(c). Any amended complaint shall also use clear headings
16   to delineate each claim alleged and against which defendant or defendants the claim is alleged, as
17   required by Rule 10(b), and must plead clear facts that support each claim under each header.
18          Additionally, plaintiff is informed that the court cannot refer to prior pleadings in order to
19   make an amended complaint complete. Local Rule 220 requires that an amended complaint be
20   complete in itself. This is because, as a general rule, an amended complaint supersedes the
21   original complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Accordingly, once
22   plaintiff files an amended complaint, the original no longer serves any function in the case.
23

24          2
               It is worth noting that several district courts have found that Facebooks is a citizen of
     California because its principle place of business is located in Palo Alto, California. See, e.g.,
25   Fteja v. Facebook, Inc., 841 F. Supp. 2d 829, 832 (S.D.N.Y. 2012) “Facebook is a Delaware
26   corporation with its principle place of business in Palo Alto.”); E.K.D. ex. Rel. Dawes v.
     Facebook, Inc., 885 F. Supp. 894, 897 n.1 (S.D. Ill. 2012) (finding that Facebook is a citizen of
27   California); Dennis v. Zuckerberg, 2017 WL 3873761, at * n.1 (N.D. Ohio Sept. 5, 2017)
     (“Facebook is a Delaware corporation with its principle place of business in California, and Mr.
28   Zuckerberg is a citizen of California.”).
                                                          3
 1   Therefore, “a plaintiff waives all causes of action alleged in the original complaint which are not
 2   alleged in the amended complaint,” London v. Coopers & Lybrand, 644 F.2d 811, 814 (9th Cir.
 3   1981), and defendants not named in an amended complaint are no longer defendants. Ferdik v.
 4   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Finally, the court cautions plaintiff that failure to
 5   comply with the Federal Rules of Civil Procedure, this court’s Local Rules, or any court order
 6   may result in a recommendation that this action be dismissed. See E.D. Cal. L.R. 110.
 7          Accordingly, IT IS ORDERED that:
 8          1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 3) is granted.
 9          2. Plaintiff’s complaint is dismissed with leave to amend, as provided herein.
10          3. Plaintiff is granted thirty days from the date of service of this order to file an amended
11   complaint. The amended complaint must bear the docket number assigned to this case and must
12   be labeled “First Amended Complaint.” Failure to timely file an amended complaint in
13   accordance with this order will result in a recommendation this action be dismissed.
14   DATED: September 30, 2019.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        4
